     Case 8:18-cv-01431-JLS-JDE Document 16-1 Filed 01/07/19 Page 1 of 1 Page ID #:53




 1
                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 2

 3    DAN DEFOREST, individually and on ) Case No. 8:18-cv-01431-JLS-JDE
      behalf of all others similarly situated, )
 4
                                               ) [PROPOSED] ORDER
 5    Plaintiff,                               )
 6
                                               )
             vs.                               )
 7                                             )
 8                                             )
      PARADISE CRUISE LINE                     )
 9
      OPERATOR LTD. INC. d/b/a                 )
10    BAHAMA PARADISE CRUISE LINE )
      d/b/a ROYAL EMPRESS CRUISES; )
11
      CLASSICA CRUISE OPERATOR                 )
12    LTD. INC. d/b/a BAHAMA                   )
13
      PARADISE CRUISE LINE d/b/a               )
      ROYAL EMPRESS CRUISES;                   )
14
      BAHAMA PARADISE CRUISE LINE )
15    d/b/a ROYAL EMPRESS CRUISES )
      and DOES 1 through 10, inclusive, and )
16
      each of them,                            )
17                                             )
18
      Defendants.                              )

19

20
            IT IS HEREBY ORDERED that pursuant to the Stipulation of the Parties,

21
      this matter is dismissed with prejudice as to the named Plaintiff, and without

22
      prejudice as to the Putative Class alleged in the complaint, pursuant to Federal

23
      Rule of Civil Procedure 41(a)(2). Each party shall bear their own costs and

24
      attorneys’ fees.
                                            Dated this ____day of January, 2019.
25

26

27
                                             _______________________________
28                                           The Honorable Josephine L. Staton



                                         Order to Dismiss - 1
